Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as (1) dismissed petitioner’s appeal from the order of Surrogate’s Court denying her motion to vacate the decision of January 29, 1986, and (2) affirmed the August 27, 1986 order denying petitioner’s motion (i) for preliminary injunctive relief, (ii) to reargue respondents’ motion for summary judgment and (iii) to vacate the June 18, 1986 order, dismissed upon the ground that those portions of the order sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.
Judge Titone taking no part.